Case 2:20-cv-09182-JXN-JBC Document 20 Filed 09/08/21 Page 1 of 1 PageID: 463




                             UNITED STATES DISTRICT COURT
                                DISTIUCT OF NEW JERSEY


    JUAN SANTOS,                                            Civil Action No. 2:20-9182 (JXN/JBC)
                    Plaintiff,                              60 DAY ORDER ADMINISTRATIVELY
                                                                TERMINATING ACTION
           V.

   THE TRUSTEES FOR THE
   INTERNATIONAL PAINTERS AND ALLIED
   TRADES PENSION FUND, et al

                     Defendant.



         It having been reported to the Court that the above-captioned action has been settled,

        IT IS on this 8th day of SEPTEMBER, 2021,

        ORDERED that this action and any pending motions are hereby administratively
 terminated; and it is further
        ORDERED that this shall not constitute a dismissal Order under Federal Rule of Civil
 Procedure 41; and it is further
        ORDERED that within 60 days after entry of this Order (or such additional period
 authorized by the Court), the parties shall file all papers necessaiy to dismiss this action under
 Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request that the
 action be reopened; and it is further
        ORDERED that, absent receipt from the parties of dismissal papers or a request to
 reopen the action within the 60-day period, the Court shall dismiss this action, without further
notice, with prejudice and without costs.




                                                JULIEN XAVIER NEALS
                                                United States District Judge
